Citation Nr: 1213124	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-41 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


INTRODUCTION

The Veteran had active military service from December 1969 to December 1973, and from January 1975 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

Throughout the rating period on appeal, the service-connected bilateral hearing loss has been manifested by complaints of difficulty understanding speech, especially of children, especially in the presence of background noise, the need for use of bilateral hearing aids, and no worse than Level I hearing in the right ear, and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321, 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in November 2006 and February 2009, the Veteran was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice informed the Veteran that he may submit evidence showing that his disability had increased in severity and the effect the worsening has on his employment and daily life.  He was informed that he could submit statements from medical providers, test results, and statements from himself and other individuals who had knowledge and personal observations regarding how his disability has become worse.  The notice also informed the Veteran of the criteria necessary for an effective date and disability rating, and provided the Veteran with the diagnostic code criteria for the appropriate diagnostic code. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed by the November 2006 letter, prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

VA examinations with respect to issue on appeal were obtained in June 2007 and March 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2007 and March 2009VA examinations are adequate, as they referenced the Veteran's medical history, and include full audiometric examinations of the Veteran.  The reports of the examinations contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  They also reference the functional effects of the Veteran's hearing loss disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that an increased (compensable) evaluation is warranted for his service-connected bilateral hearing loss disability.  Throughout the rating period on appeal, the Veteran has been assigned a non-compensable evaluation for his service-connected hearing loss disability pursuant to Diagnostic Code (DC) 6100. 

The pertinent competent clinical evidence of record includes a report of a June 2007 VA audiological examination.  The Veteran complained of difficulty understanding speech in quiet, with background noise present, and on the television.  He complained of difficulty hearing the telephone ring, and hearing his grandchildren.  On audiometric examination, the relevant pure tone thresholds, in decibels, were as follows: 

HERTZ
1000
2000
3000
4000
RIGHT
10
65
70
80
LEFT
15
30
65
65

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 56.25 decibels.  His pure tone threshold average for the left ear was recorded as 43.75 decibels.  His speech recognition ability was 92 percent for the right ear and 86 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85 , Table VI to the June 2007 VA audiological examination, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 56 decibels and a 92 percent speech recognition score.  The Veteran's left ear hearing loss is a Level II impairment based on a pure tone threshold average of 44 decibels and a 86 percent speech recognition score.  Based on the results, the Veteran's left ear is considered to be the poorer ear. 

Applying the criteria from Table VI to Table VII, based on the results of the June 2007 VA audiological examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here. 

The Veteran also underwent a VA audiological examination in March 2009.  The Veteran complained of difficulty hearing children.  On audiometric examination, the relevant pure tone thresholds, in decibels, were as follows: 

HERTZ
1000
2000
3000
4000
RIGHT
25
65
60
80
LEFT
15
25
60
65

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 57.5 decibels.  His pure tone threshold average for the left ear was recorded as 41.25 decibels.  His speech recognition ability was 94 percent for the right ear and for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85 , Table VI to the June 2007 VA audiological examination, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 57 decibels and a 94 percent speech recognition score.  The Veteran's left ear hearing loss is a Level I impairment based on a pure tone threshold average of 41 decibels and a 94 percent speech recognition score.  Based on the results, either ear is considered to be the poorer ear. 

Applying the criteria from Table VI to Table VII, based on the results of the March 2009 VA audiological examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here. 

The Board acknowledges the Veteran's statements of record that his bilateral hearing loss is worse than a noncompensable disability rating, and that he is entitled to a compensable rating for such hearing loss.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §3.159(a)(1) and (2) (2010). 

In conclusion, the noncompensable evaluation currently assigned for the Veteran's bilateral hearing loss reflects his disability picture and a higher rating is not appropriate.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular consideration 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The June 2007 and March 2009 VA examination reports reflect that the Veteran reported difficulty understanding speech, hearing the telephone and hearing the television.  Documents of record establish that he requires the use of bilateral hearing aids.

Based on the foregoing, the Board finds that the evidence of record is sufficient to rate the disability, including for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of impaired hearing as shown by objective testing, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


